RIGGS, J.
Husband appeals from a dissolution judgment awarding wife permanent spousal support of $800 per month. We review de novo and affirm.
The judgment in this case ended a 26-year marriage. Husband, 46, has a net monthly income after tax withholding of about $2,400. Wife, 45, is unemployed and has no marketable skills. At the time of trial, she was living with another man, Nissen, who was supporting her.
Husband assigns as error the trial court’s award of spousal support, arguing that no support other than a token amount should have been awarded so long as wife is living with Nissen. The trial court found that wife intends to leave Nissen’s home and to live on her own once the dissolution is completed and she begins receiving spousal support from husband. Although we review de novo, there is nothing about the record before us to warrant a conclusion different from the trial court’s with respect to wife’s intentions about independent living after the dissolution. In the circumstances, it was proper to make an award of spousal support and to recognize that husband can file a support modification proceeding, should wife continue to be supported by Nissen.
Husband also attacks the support award as excessive, but we find the amount awarded to be fair and equitable. The trial court considered wife’s ability to work at a minimum wage job in setting the award.
Affirmed. Costs to wife.